Name: Commission Regulation (EC) No 2156/98 of 7 October 1998 derogating from Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty as regards the period of validity of the advance-fixing certificates for sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  processed agricultural produce;  tariff policy;  agricultural policy;  trade policy
 Date Published: nan

 Avis juridique important|31998R2156Commission Regulation (EC) No 2156/98 of 7 October 1998 derogating from Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty as regards the period of validity of the advance-fixing certificates for sugar Official Journal L 271 , 08/10/1998 P. 0015 - 0015COMMISSION REGULATION (EC) No 2156/98 of 7 October 1998 derogating from Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty as regards the period of validity of the advance-fixing certificates for sugarTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), as amended by Regulation (EC) No 1097/98 (2), and in particular the first subparagraph of Article 8(3) thereof,Whereas Commission Regulation (EC) No 1223/94 of 30 May 1994 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty (3), as last amended by Regulation (EC) No 1479/98 (4), stipulates that the advance-fixing certificates for sugar shall be valid until the end of the fifth month following that of issue;Whereas the situation on the world market in sugar is particularly volatile, the refund levels are particularly high at present and it is hard to predict what price trends will be, particularly over the entire current period of validity of the certificates;Whereas the refund levels substantially increase the level of expenditure on agricultural products exported in the form of non-Annex II goods with the danger of subsequently reducing the prospects for exporting these products, in accordance with the international agreements concluded by the Community; whereas, consequently, steps must be taken to avoid aggravating these consequences by excessive recourse to advance fixing of the refund rates; whereas, under these conditions, the period of validity of these advance-fixing certificates should be limited, temporarily, to until the end of the third month following that of issue;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II,HAS ADOPTED THIS REGULATION:Article 1 By way of derogation from Article 4(1) of Regulation (EC) No 1223/94, the advance-fixing certificates for products covered by the common organisation of the market in sugar shall be valid until the end of the third month following that of issue.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to applications for certificates lodged from 1 October 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 October 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 318, 20. 12. 1993, p. 18.(2) OJ L 157, 30. 5. 1998, p. 1.(3) OJ L 136, 31. 5. 1994, p. 33.(4) OJ L 195, 11. 7. 1998, p. 9.